Filed 12/13/13 P. v. Orosco CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E059082

v.                                                                       (Super.Ct.No. FVA1300441)

RAYMOND CORDERO OROSCO,                                                  OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Ronald M.

Christianson, Judge. Affirmed.

         Stephanie Adraktas, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
       Defendant and appellant Raymond Cordero Orosco appeals from a guilty plea to

one count of petty theft with prior theft-related convictions (Pen. Code, §§ 484, subd. (a),

666, subd. (a)). We find no error and will affirm the judgment.

                                              I

                   FACTUAL AND PROCEDURAL BACKGROUND1

       On November 24, 2012, loss prevention officers apprehended defendant after he

stole $3.63 worth of food.

       On March 13, 2013, a one-count felony complaint was filed charging defendant

with petty theft with three or four prior theft-related convictions2 (Pen. Code, §§ 484,

subd. (a), 666, subd. (a)).

       On May 30, 2013, pursuant to a plea agreement, defendant pled guilty to

committing petty theft with three or four prior theft-related convictions. After directly

examining defendant, the trial court found that defendant understood the nature and

consequences of the plea and the offenses; that the plea was entered into freely and

voluntarily; and that defendant knowingly and intelligently waived his rights.




       1   The factual background is taken from the probation report.

       2 The felony complaint specifically states, “[o]n or about November 24, 2012, . . .
the crime of PETTY THEFT WITH THREE PRIORS . . . was committed” by defendant.
However, in listing the previously convicted priors, the complaint lists four prior theft-
related convictions.


                                             2
       On June 27, 2013, defendant was sentenced to a “split” low term of 16 months

pursuant to Penal Code section 1170, subdivision (h)(5)(B)(i), as follows: eight months

to be served in county jail with credit of 82 days for time served, and the remaining eight

months to be spent on mandatory supervision on various terms and conditions.

       On July 2, 2013, defendant filed a notice of appeal “based on the sentence or other

matters occurring after the plea.”

                                             II

                                      DISCUSSION

       We appointed counsel to represent defendant on appeal. Appointed counsel on

appeal has filed a brief under People v. Wende (1979) 25 Cal.3d 436 and Anders v.

California (1967) 386 U.S. 738, setting forth a statement of the case, a summary of the

facts and potential arguable issues, and requesting this court undertake an independent

review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

independently reviewed the record for potential error. We have now completed our

independent review of the record and find no arguable issues.




                                             3
                                     III

                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                               RAMIREZ
                                                         P. J.
We concur:



HOLLENHORST
                       J.



CODRINGTON
                       J.




                                      4